Citation Nr: 0948223	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  06-00 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in St. Louis, Missouri that denied the Veteran's 
claims for service connection for a right knee condition and 
for posttraumatic stress disorder (PTSD).

In December 2008, the Veteran's claims were before the Board 
and were remanded for further development.  With regard to 
the Veteran's claim for service connection for a right knee 
disability, as will be discussed in greater detail below, the 
requested development has been completed and this issue is 
once again before the Board.

With regard to the Veteran's PTSD claim, service connection 
was granted by way of a November 2009 RO decision, which 
constitutes a full grant of the benefit sought on appeal on 
that issue.


FINDING OF FACT

The preponderance of the evidence of record establishes that 
the Veteran's current right knee disability neither 
manifested during service, nor is causally related to a 
disease, injury or event in service.




CONCLUSION OF LAW

The Veteran's current right knee disability was neither 
incurred in, nor aggravated by active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for 
residuals of right knee cellulitis, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

In this case, the Board finds that a letter dated August 2004 
fully satisfied the notice requirements of the VCAA with 
respect to the service connection element of his claim.  
Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
records relating to his right knee are all in the file.  The 
Board notes that in a September 2004 statement in support of 
his claim (Form 21-4138), the Veteran reported that he 
received treatment for a right knee condition some time 
between 1972 and 1973 at the Kansas City, Missouri VA medical 
center (VAMC).  In October 2004, the RO requested such 
records from the VAMC, but a reply later that month was 
negative for any records relating to the Veteran.  The Board 
further notes that, post-remand, in March 2009, the RO sent a 
request to the Veteran asking that he identify any treatment 
records, in-service and post-service, that were not already 
associated with the claims file relating to his right knee 
condition, but the Veteran never identified any additional 
treatment records.  In light of the above, the Board finds 
that VA has satisfied its duty to assist with regard to 
requesting and obtaining all relevant treatment records 
identified by the Veteran, and that the further development 
ordered in the December 2008 Board decision has been 
completed in that regard.

VA's duty to assist also includes the duty to provide a VA 
examination when the record lacks evidence to decide a 
veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established in-service event, 
injury, or disease, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2009);  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim for service connection for 
residuals of right knee cellulitis, the Veteran was provided 
with a VA examination most recently in February 2009 
(pursuant to the Board's remand directive).  The Board finds 
this most recent VA examination report to be thorough and 
adequate upon which to base a decision with regard to this 
claim.  The VA examiner noted that he reviewed the entire 
claims file, personally interviewed and elicited a history 
from the Veteran, and examined him.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or a disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  38 
C.F.R. § 3.303(b) (2009).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  Id.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

The Veteran claims that he suffers from residuals of right 
knee cellulitis that he incurred in service in the United 
States Army in September 1968 while stationed in Fort Carson, 
Colorado.  Specifically, the Veteran claims that he 
experiences pain as a result of the cellulitis he incurred in 
service.  See, e.g., Notice of Disagreement, January 2005; 
cf. Informal Conference Report, July 2005.

As an initial matter, the Board notes that the February 2009 
VA examination report reflects a diagnosis of bilateral knee 
degenerative joint disease.  As the Veteran has a diagnosis 
of a current right knee disability, the Board must now 
consider whether his current right knee disability is related 
to service.

A June 1968 service treatment record reflects that while the 
Veteran was stationed in Vietnam, he was treated for an 
abscess around his right thigh area, approximately two inches 
in diameter.  The record reflects that the Veteran was 
treated with antibiotics.  A subsequent June 1968 service 
treatment record (prepared a few days later in Vietnam) 
reflects that the Veteran had a boil on his "leg" drained, 
and that he was given an antibiotic.

A September 1968 service treatment record reflects that, 
while the Veteran was stationed in Fort Carson, Colorado, he 
was diagnosed with right knee cellulitis with "no inguinal 
adenopathy" noted.  Treatment of phisohex solution and an 
antibiotic ointment is noted.  A service bacteriology report 
of the same date reflects a handwritten notation of 
"staphylococus epidermitis."

A February 1969 separation examination report reflects that 
no defects were noted.

A September 2005 VA examination report reflects that the 
Veteran complained of knee instability (dislocating or 
subluxing daily) and pain bilaterally.  He reported the pain 
worsened when kneeling or if he bumped his knees 
accidentally.  His right knee revealed active flexion to 100 
degrees and extension to zero degrees.  He also complained of 
crepitus on extension.  The report reflects a diagnosis of 
"status post cellulitis secondary to right knee boil."  The 
examiner opined that it was not at least as likely as not 
that the Veteran's right knee pain was related to his 
"service-connected" status post cellulitis.  Although the 
Board acknowledges the error in the report with regard to the 
examiner's notation that the Veteran was service-connected 
for status post cellulitis of the right knee, nevertheless, 
the Board notes that the examiner opined that the Veteran's 
right knee pain was not related to his status post 
cellulitis.  To that extent, the Board finds the examiner's 
opinion to have some probative value.

Furthermore, a February 2009 VA examination report reflects 
that the examiner reviewed the entire claims file, including 
the service treatment records reflecting treatment for an 
abscess and boil in June 1968, and the September 1968 
diagnosis of cellulitis.  The Veteran reported that since 
service, he developed bilateral knee pain, worse on the right 
side.  He also complained of intermittent swelling since that 
time.  He reported that x-rays were taken at the VAMC in 
Kansas City that reflected that his knees were normal.  The 
examiner noted that the Veteran reported a history of working 
on the assembly line at General Motors and Ford, and working 
as a forklift operator, and that he was currently performing 
maintenance work at the North Kansas City VA Memorial 
Hospital.  The Veteran's right knee revealed 124 degrees of 
flexion and zero degrees of extension, as well as tenderness 
to pressure on the patella.  A diagnosis of bilateral knee 
degenerative joint disease was recorded.

The February 2009 examiner opined that it was not at least as 
likely as not that the Veteran's current right knee pain was 
related to the cellulitis he experienced in service or any 
event or circumstance experienced on active duty.  He noted 
that the cellulitis completely cleared up with medication, it 
was superficial, it is not as likely as not related to any 
joint pathology, and that here was no residual noted at the 
time of discharge.  He further noted that the Veteran's right 
knee degenerative joint disease is at least as likely as not 
related to the Veteran's age and use.

With the exception of the above two VA examination reports, 
the Board notes that there is no medical evidence of record 
of any complaints of any right knee condition or 
symptomatology, and no evidence of any diagnosis of any 
condition post-service.

The Board finds the above two VA examiner's opinions to be 
the most persuasive evidence of record as to whether or not 
the Veteran's current right knee disability, namely, 
degenerative joint disease, is related to service.  Both VA 
examiners took into account the Veteran's reported history of 
incurring cellulitis in service, all of his in-service and 
post-service treatment records, a review of the entire claims 
file, and personally interviewed and examined the Veteran.

The Board has considered the provisions of 38 U.S.C.A. 
§ 1154(b), which provide that in the case of any veteran who 
engaged in combat in active service during a period of war, 
lay evidence of service incidence of an injury may be 
acceptable as sufficient proof of service connection of the 
injury if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such, and, to that end, every 
reasonable doubt shall be resolved in favor of the veteran.  

As noted above, the Veteran is service-connected for PTSD, 
and the Board concedes that he is a combat veteran of 
Vietnam.  Also, as noted above, the June 1968 service 
treatment records reflect that the Veteran incurred a right 
knee boil and abscess while in Vietnam (before he was 
diagnosed with cellulitis while stationed in Colorado in 
September 1968).  

However, even presuming that the provisions of 38 U.S.C.A. 
§ 1154(b) apply, those provisions do not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  See Gregory v. Brown, 8 Vet. App. 563, 
567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).  Furthermore, in this case, the service treatment 
records clearly corroborate the Veteran's reports of 
cellulitis and knee problems while on active duty.

However, as noted above, there is no documented record of 
complaints by the Veteran of any right knee condition post-
service until 2005, 36 years post-service.  Certainly, a 
veteran is competent to describe symptoms of which he or she 
has first- hand knowledge, and to this extent, his reports of 
developing knee problems shortly after service are entitled 
to probative weight.  See Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  However, the Veteran's VA examiners took 
into account his reported history, but also reviewed his 
documented medical history and conducted thorough physical 
examination.  They both concluded that it was unlikely that 
his current degenerative joint disease was related to his in-
service problems.  Most significantly, the February 2009 VA 
examiner explained that the bases of his conclusion were that 
the cellulitis completely cleared up with medication, it was 
superficial, it was unlikely that such problems would be 
related to any underlying joint pathology, and there was no 
residual noted at the time of discharge.  The Board finds the 
conclusions and supporting rationale provided by the 
competent health care specialist to be far more probative 
than the Veteran's lay assertion that his current knee 
complaints are related to his in-service problems.

In summary, the preponderance of the evidence is against 
finding that the Veteran's current right knee disability is 
related to his in-service cellulitis.  As the preponderance 
of the evidence is against the Veteran's claim, the benefit 
of the doubt rule is not for application.  See Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); see also 38 
U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for a right knee disorder 
is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


